                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KESNEL SAINT FORT,                         :   CIVIL NO. 1:18-CV-948
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
WARDEN CLAIR DOLL,                         :
                                           :
             Respondent                    :

                                       ORDER

      AND NOW, this 11th day of December, 2018, upon consideration of the

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), wherein

petitioner, Kesnel Saint Fort, challenges the constitutionality of his prolonged

detention by the United States Immigration and Customs Enforcement (“ICE”), and

upon further consideration of respondent’s suggestion of mootness indicating that

petitioner was removed from the United States on December 4, 2018, see (Doc. 14),

and is no longer in ICE custody, which renders the petition moot, see Khodara

Envtl., Inc. ex rel. Eagle Envtl., L.P. v. Beckman, 237 F.3d 186, 192-93 (3d Cir. 2001)

(“Article III of the Constitution grants the federal courts the power to adjudicate

only actual, ongoing cases or controversies.”); Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or

prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”), it is hereby ORDERED that:
1.   The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

2.   The Clerk of Court is directed to CLOSE this case.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
